Notice of Pre-AIA  or AIA  Status
DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Iwaji et al. (US 2015/0069941 A1 and Iwaji hereinafter.)
As to claim 1, A motor driving control device, comprising:
a motor driving unit configured to supply a current to coils of a motor; and a control unit configured to control an operation of the motor driving unit in a vector control,
wherein the control unit includes a state signal output unit configured to output a pulse signal indicating a predetermined value corresponding to a state of the motor or a control state of the control unit among values generated in a process of calculation processing by the vector control.
 	(Iwaji teaches (figs.1-35, para. [0060]) a motor driving control device 100, comprising:

wherein the control unit 2 includes a state signal output unit 13 configured to output a pulse signal [Vn0] (fig.8) indicating a predetermined value (e.g. via memory 192, see fig.9) corresponding to a neutral point voltage potential state of the motor 4 (Vno, see fig.8, para. [0068],[0103] & [0105]) or a control state [PWM] (see fig.1, para. [0067]) of the control unit 2 among values Id*, Iq*, Vd*, Vq* generated in a process of calculation processing by the vector control, 1, 5-12 (see figs.1-2).)
As to claim 4, The motor driving control device according to claim 1, wherein the control unit is configured to perform all or a part of the calculation processing in the vector control by a digital circuit, and
the predetermined value is represented by a numerical value generated in a process of the calculation processing performed by the digital circuit.
(Iwaji teaches (figs.1-35, para. [0060]) a motor driving control device 100, wherein the control unit 2 is configured to perform all or a part of the calculation processing in the vector control by a digital circuit such as a controller 1, 2 (para. [0061], A/D converters14a-14b, see par. [0069], [0072]), and
the predetermined value Vn0 is represented by a numerical value VnA/-VnF (figs.3-4, 9) generated in a process of the calculation processing performed by the digital circuit such as controller 1, 2.)
Allowable Subject-Matter
Claims 2, 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (Iwaji et al., US 2015/0069941A1) fails to teach (see relative claim 2) the control unit includes a triangular-wave generation unit, and the state signal output unit outputs, as the pulse signal, a pulse width modulation signal generated by comparing the predetermined value with a triangular wave generated by the triangular-wave generation unit.
The prior art of record(s) (Iwaji et al., US 2015/0069941A1) fails to teach (see relative claim 3) the predetermined value is a q-axis current value indicating a torque of the motor, and a duty of the pulse signal is larger than a reference value when the torque of the motor is applied in a first direction, and is smaller than the reference value when the torque of the motor is applied in a second direction opposite to the first direction.
The prior art of record(s) (Iwaji et al., US 2015/0069941A1) fails to teach (see relative claim 5) the control unit includes a signal input unit configured to output a target speed signal based on an input signal input from an outside, the target speed signal being used for the calculation processing in the vector control, and the signal input unit outputs the target speed signal based on a frequency of the input signal.
The prior art of record(s) (Iwaji et al., US 2015/0069941A1) fails to teach (see relative claim 6) the signal input unit includes a duty determination unit configured to determine a duty of the input signal, and the control unit determines a rotation direction of the motor based on a determination result of the duty determination unit.


Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OOYAMA et al. (Pub.No. US2011/0193509) teaches (figs.1-44, abstract) a motor driving power conversion device 200 for driving an alternating current motor 192 in a vector control (fig.6), wherein the control unit 172 includes a state signal output unit 430 configured to output pulse signal(s) (fig.7) having a predetermined value (fig.8) corresponding to a control state of the control unit among values generated in a process of calculation processing 431-432 by the vector control (fig.6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Antony M Paul/
Primary Examiner, Art Unit 2837			06/09/2021